UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 20, 2010 OCCULOGIX, INC. (Exact name of registrant as specified in its charter) Delaware 000-51030 59-343-4771 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11025 Roselle Street, Suite 100 San Diego, CA92121 (Address of principal executive offices, including zip code) (858) 455-6006 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 20, 2010, the compensation committee of the board of directors of OccuLogix, Inc., or the Company, approved a one-time cash bonus to be paid to certain of the Company’s executive officers, referred to as the 2010 Bonus Plan. Under the terms of the 2010 Bonus Plan, the Company will pay bonuses to certain of the Company’s executive officers totaling approximately $215,200. The amount of the bonus payable under the 2010 Bonus Plan is $30,000 for each of Robert Walder, Tracy Puckett, Steve Zmina, Michael Berg and Benjamin Sullivan, CND $30,700 for William Dumencu, $17,000 for Michael Lemp and $17,500 for David Eldridge. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OCCULOGIX, INC. By: /s/ William G. Dumencu William G. Dumencu Chief Financial Officer Date:April 21, 2010
